Opinion issued February 27, 2020




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-19-01007-CV
                            ———————————
                      IN RE CITY OF HOUSTON, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, the City of Houston, has filed a petition for writ of mandamus,

seeking to have this Court order the trial court to rule on an outstanding motion.1




1
      The underlying case is Dolcefino Communications, LLC d/b/a Dolcefino
      Consulting; and Wayne Dolcefino in his Individual Capacity v. City of Houston,
      Texas, cause number 2017-50825, pending in the 11th District Court of Harris
      County, Texas, the Honorable Kristen Brauchle Hawkins presiding.
      We deny relator’s petition for a writ of mandamus. See TEX. R. APP. P.

52.8(a). We dismiss all other pending motions as moot.

                                   PER CURIAM

Panel consists of Chief Justice Radack and Justices Landau and Hightower.




                                       2